Title: [Diary entry: 24 May 1785]
From: Washington, George
To: 

Tuesday 24th. Mercury at 69 in the Morning—68 at Noon and 68 at Night. Much rain fell in the Night (& continued Showery at intervals all day) with thundr. & Lightng. Wind very high in the Morning, and at times through the day from the Southward. Bought 15, 114 feet of Inch Pine Plank a 10/. pr. Ct.  Laid a Margin of grass between the pavement, & the Post & rail fence from the Servants Hall, to the cross fence. Doctr. Brown came here on a Visit to Richmond (a boy) who had hurt his Shoulder. Dined and returned afterwards.